DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 14-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, in line 3, states that the agent is “a sugars” wherein it is believed that applicant meant a sugar.  Further claim 9 states that the agent is one or more of a list of compounds, however, does not include an or in the claim.  For example, it is believed that applicant meant “a carbohydrate a starch hydrolysate” to be a carbohydrate, or a starch hydrolysate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 references four tables in the limitations, however, where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolnk (US 2013/0001084).
With regards to claim 1, Dolnk teaches a separation medium for electrophoresis (abstract) that contains a sieving separation medium (abstract) that is a polymer (0101) and an aqueous medium (0004).
Dolnk is silent on the functional stability for capillary electrophoresis after storage at a temperature of at least about 23°C for at least 14 days.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the functional stability after storage at the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 4, Dolnk does not teach the polymer to be crosslinked (0001-0159).		
With regards to claim 6, Dolnk teaches the polymer to include cellulose polymers (0108)
With regards to claim 7, Dolnk teaches the composition to include a denaturant (0100).
With regards to claim 8, Dolnk teaches the composition to contain histidine or imidazole (0111).
With regards to claim 9, Dolnk teaches the composition to contain carbohydrates (0052).
With regards to claim 10, Dolnk teaches the separation medium to contain xylitol (claim 4) and LPA (0092) as shown in table 1 of the specification.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al (WO 00/67009).
With regards to claim 1, Shih teaches a separation medium for electrophoresis (abstract) that is made from a sieving material that includes a polymer (page 3) in an aqueous solution (page 1).
Shih is silent on the functional stability for capillary electrophoresis after storage at a temperature of at least about 23°C for at least 14 days.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the functional stability after storage at the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claims 4 and 5, Shih teaches that the polymer may be crosslinked, reading on either non-crosslinked or crosslinked polymers (page 8).
With regards to claim 6, Shih teaches the polymer to include cellulose polymers (page 1) or polysacharaides (page 12).
With regards to claim 7, Shih teaches the polymer to undergo denaturation (page 2).
With regards to claim 8, Shih teaches the use of DMSO in the composition (page 5).
With regards to claim 9, Shih teaches the inclusion of carbohydrates in the composition (page 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolnk et al (US 2013/0001084) in view of Shih et al (WO 00/67009).
With regards to claim 5, the disclosure of Dolnk is adequately set forth in paragraph 7 above and is herein incorporated by reference. 
Dolnk does not teach the polymer to be crosslinked.
The disclosure of Shih is adequately set forth in paragraph 8 above and is herein incorporated by reference.  Shih teaches the motivation for crosslinking the polymer sieve to be because it bridges two different polymer chains and impacts the pore size achievable by the resulting resin in the electrophoresis process (page 15).  Dolnk and Shih are analogous in the art of separation materials using electrophoresis.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to crosslink the polymer of Dolnk as done in Shih, thereby obtaining the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on claim 1 of the present invention: Shorr et al (EP 0339678), Carson (US 2006/0108225), and Hatch et al (US 7,828,948).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763